Per Curiam.

Crain was not holden as endorser. There was no proof of a demand on the maker, and notice of non-payment to Crain, as endorsor. As the holder had received part payment of the maker, after *385the note fell due, and two months before he called on the endorser, it is to be presumed that he looked solely to the maker, and gave him credit. This was also £t discharge to the endorser. Nor was the promise by the endorser binding, unless upon the terms prescribed, which were refused. It does not appear that the promise was made under a knowledge of the want of a due demand on the maker, and due notice to him ; and if he had such knowledge at the time, the promise was conditional, and not binding, except upon the terms imposed. The judgment below must be reversed.
Judgment reversed.